DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  

Status of claims
Canceled:
10, 14, 23 and 29
Pending:
1-9, 11-13, 15-22, 24-28 and 30-37
Withdrawn:
3-8, 12-13, 15-18, 27-28 and 30
Examined:
1-2, 9, 11, 19-22, 24-26 and 31-37
Independent:
1, 11 and 20
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"

112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting



Priority
As detailed on the 12/17/2020 filing receipt, this application claims priority to as early as 12/5/2019.  At this point in examination, all claims have been interpreted as being accorded this priority date.
Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The previous objections to the specification are withdrawn.
The 112/b rejections are withdrawn, however new rejections are applied.
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.



Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 9, 11, 19-22, 24-26 and 31-37 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  

The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1, 9, 35
at least one computer hardware processor configured, by processor-executable instructions, to perform:
The structural relationship is unclear between the recited "system" and the recited "instructions."  This is important because it is these instructions which should embody the recited steps of "obtaining...," etc.  That the "processor" is "configured" by the "instructions" at the time of execution does not clearly address the structural relationship between the "system," the "instructions," and, ultimately, the recited steps.  

Relatedly, it is not clear that it is the "instructions" themselves which must be configured according to the recited steps and which then embody those steps as a structural part of the "system."

This contrasts with claim 20, in which it is the "instructions" themselves which are configured according to the recited steps.
1, 11, 20
obtaining expression data...
the expression data obtained at least in part by sequencing...
This rejection might be overcome, for example, by amending to "...obtaining the expression data 
1, 11, 20
the processing comprises using...
The recitation requires but lacks clear antecedent.  For example, it is not clear whether the antecedent is "processor configured... to perform:..." or "determining... and processing..."

Relatedly, once the antecedent is clarified, it is not clear whether the recited "using..." replaces or is in addition to the antecedent processing.  Possibly this instance should read "the processing further comprises using..."  In any event, the relationship of this "using..." to any previous "processing" should be clarified.

Generally, it may simplify the claim to incorporate into the "determining" step this second portion of the compound "wherein" clause, rather than reciting this portion separately with the associated lack of clarity as to how it relates to the "determining..." step.

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.

Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment
1, 11, 20
the trained statistical model previously trained using training data indicating a plurality of gene rankings of at least some of the genes 
Biogen MA, Inc. v. EMD Serono, Inc. (Fed. Cir. 9-28-2020, precedential). 
1
the trained statistical model comprises parameters estimated using the training data;
The recitation states the common definition of any "trained" model, i.e. a model the parameters of which have been determined using training data.  As such the recitation is interpreted as reading on the same scope as the already recited "trained... model," and it is not clear that the recitation further limits the scope of the claim.
22
a gradient boosted decision tree classifier
The recitation does not invoke 112/f because it is interpreted as a well-known process, e.g. the algorithmic process of classification using "a gradient boosted decision tree."  MPEP 2181.I.A,3rd para. pertains with analogy to structures having "sufficiently definite meaning," such as "filters" and "brakes." 
25, 26
wherein the set of genes comprises at least 5 genes selected from the group of
genes listed in Table 8
With respect to MPEP 2173.05(s) and the present citations in the claims to tables in the specification, the claims presently are interpreted as definite in this respect, including the present citations.  First, the citations are to particular tables and particular elements (e.g. "genes") in the tables.  Thus, the claims do not recite vague, sometimes referred to as "backfire," expressions, and the claims are not what are sometimes referred to as "omnibus" claims.  Ex parte Fressola as cited in the MPEP provides further discussion as well as explanation of the above terminology.  Second, it is not clear that there is available any nomenclature or shorthand language equivalently identifying the same elements presently cited to and listed in the tables, short of explicitly listing each of the cited elements.  Third, the cited tables are sufficiently lengthy that it would be impractical and counter-productive with respect to claim clarity to recite each of the cited elements in the claims.  Thus, the claims fit the exception identified in the MPEP for claim recitations citing to tables in the specification.  
The same interpretation applies to claim 26.

Also, claim 26, depending from claim 25, is narrower than claim 25 at least in requiring expression levels of more genes (at least 10 genes) than claim 25 (at least 5 genes), even though claim 26 allows selection of the "some... genes" of claim 20 from among a larger set of genes and is broader in this latter sense.




Claim rejections - 35 USC 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.

Response to arguments regarding Claim Rejections - 35 USC 103
Applicant states (emphasis removed/added, applicant remarks: p. 18-19):
Amended independent claim 1 recites:
...
the trained statistical model comprises parameters estimated using the training data;
the processing comprises using the parameters and the gene ranking provided as the input to obtain the output indicating the at least one characteristic of the biological sample...
Amended claim 1 requires providing a gene ranking as input to a trained statistical model having parameters estimated using training data and using the parameters (of the trained statistical model) and the input gene ranking to obtain the output. As discussed during the telephone interview: (1) Afsari fails to describe the feature captured by the above-emphasized language of amended independent claim 1; and (2) one of ordinary skill in the art would not have modified Afsari to include this feature because Afsari teaches away from such a modification.
First, neither the cited portion nor any other portion of Afsari (Abstract; pp. 1471-1472) describes at least the above-emphasized language of claim 1.
There appears to be some miscommunication as to recitation distinguishing Afsari.  As noted in the above section on claim interpretation, in Applicant's remarks the first emphasized recitation of claim 1 does not clearly limit the claim beyond what already has been recited because it merely recites the common meaning of "training" a model, i.e. adjusting model parameters using training data.  Possibly an interview would help to agree on effectively narrowing claim language.  
Afsari teaches training a model and using that trained model as "The classifiers we consider in this paper are all defined in terms of a general rank-in-context discriminant..., which is determined by the training data... and is called the context of the classifier..." (emphasis added, p. 1476, 3rd para.; and entire document).  The recited "a trained statistical model" reads on Afsari's "classifiers."
As to Applicant's assertion that PHOSITA would not have modified Afsari to "include this feature," if the Applicant-referenced "feature" is the emphasized portions of the claim, then those portions are obvious in view of Afsari as described above and in the rejection, without "modification."  


Applicant states (emphasis removed/added, applicant remarks: p. 19, 3rd-4th para.):
Second, one of ordinary skill in the art would not have modified Afsari to include a trained statistical model that has parameters estimated using training data (after a context has been selected) because Afsari teaches away from such a modification.
Afsari makes clear that its objective is to create a classifier that depends on the training data only through the context. (p. 1471). Afsari states that the "principal objectives for the family of classifiers described here are as follows: Use elementary and parameter-free building blocks to assemble a classifier which is determined by its support." (p. 1471, Emphasis supplied). Since Afsari's objective is to use parameter-free classifiers, one of ordinary skill in the art would not modify Afsari to include a statistical model having parameters that are estimated using training data.
There is no recitation distinguishing training aspects before versus after establishing the "context" of Afsari, and a BRI of the recited "training" reads on the method of Afsari as described in the rejection.  That Afsari teaches and distinguishes when and to what extent training data is used cannot be construed to mean that Afsari does not use training data or that Afsari does not train a model in a general sense, as recited in the instant claims.  Also, the "parameter-free" teaching of Afsari refers to "building blocks" and not "parameter-free classifiers" as asserted, and that teaching cannot be construed to imply that Afsari's entire method is free of parameters.  Instead, a BRI of the recited "parameter" must read on any model.  A BRI of "parameter" reads on any property of a model, selected or adjusted at any point in the creation or refinement of the model, and no model can be without any properties or parameters. 
Again, the issue appears to be selection of claim language that more clearly narrows the claims to distinguish the art, and an interview may be helpful.

Claims 1-2, 9, 11, 19-22, 24-26 and 31-37
Claims 1-2, 9, 11, 19-22, 24-26 and 31-37 are rejected under 35 USC 103 as unpatentable over Afsari (as cited on the 5/11/2021 IDS).

Regarding claim 1, the recited obtaining and associated recitations are taught as at least Afsari's Table 1 and associated text.
The recited ranking reads on Afsari's "...utilizing only the ordering of expression among several genes..." (emphasis added, p. 1469, 1st para.; and entire document) and "...classifiers studied in this paper are based on a general rank discriminant, a real-valued function on the ranks of X over a (possibly ordered) subset of genes, called the context of the classifier" (emphasis added, p. 1472, 2nd para.; and entire document).
The recited determining reads on Afsari's "...classifiers studied in this paper are based on a general rank discriminant, a real-valued function on the ranks of X over a (possibly ordered) subset of genes, called the context of the classifier. We are searching for characteristic perturbations in this ordering from one phenotype to another. The TSP classifier is the simplest example (see Section 2), and the decision rule is illustrated in Figure 1" (emphasis added, p. 1472, 2nd para.; Fig. 1; and entire document).  The recited "trained statistical model" reads on the Afsari's trained classifier (Fig. 1 caption; also p. 1473, 3rd para.; and entire document), including the context of that model as determined using Afsari's training data.  Afsari teaches training a model and using that trained model as "The classifiers we consider in this paper are all defined in terms of a general rank-in-context discriminant..., which is determined by the training data... and is called the context of the classifier..." (emphasis added, p. 1476, 3rd para.; and entire document).  The recited "determining at least one characteristic of the biological sample" reads on Afsari's "differentiating two cancer subtypes" (Fig. 1 caption; and entire document).
Regarding the recited, final, compound "wherein" clause, each of the three elements of the "wherein" clause reads on Afsari as described above, and none of the elements clearly further limits the 
Ranking is recited as "based on... expression levels...," such that expression levels need only be one component of the input to the ranking and need not be the only input.
The resulting ranking also is recited as requiring identification of "relative ranks," however the recited "relative" is interpreted as inherent in the concept of ranking and does not clearly further limit the claim as presently recited.
Also, the resulting ranking must include "values... different from the... expression levels," for example values of a math function or a model's output calculated with expression levels as input, and such values read on at least Afsari's "rank discriminant" function values (p. 1472, 2nd para.).
The art is applied to claims 11 and 20 as described for claims 1 and 31-34.

Claims 2, 19 and 24 further specify the recited "characteristic," and at least one of the recited options reads on Afsari's "cancer subtypes" as described in the rejection of claim 1.

Claim 9 further specifies presenting an indication of the at least one characteristic, and a BRI of this limitation reads on at least Afsari's figures, also noting that automating an activity, already known to be performed without automation, would have been prima facie obvious to PHOSITA (see MPEP 
 
Claim 21 requires values identifying relative rank, which would appear to be inherent in a BRI of the already recited "ranking" and which reads on the ranking and ordering of Afsari as described in the rejections of claims 1 and 20.

Claim 22 specifies a gradient-boosted decision tree classifier, which is an embodiment taught by Afsari (p. 1471, 1st para., "boosting [Qu ... ").

Claims 25-26 specify head and neck squamous cell carcinoma and particular genes for analysis, and such embodiments would have been prima facie obvious over Afsari, since Afsari is based in part on data from squamous cell head and neck cancer (Table 1, "Reference ... Kuriakose ... ").

Regarding claim 31, while the "first expression levels" may not be comprised by the final "gene ranking" or final "gene ranking... values," nonetheless they are required to be input to the "ranking" step such that the ranking remains "based on" those levels.

Regarding claims 32-34, first, in a BRI, ordinal numbers and whole numbers are interpreted as prima facie obvious variants analogous to simple substitution of one known element for another to obtain predictable results.  The effect of these two claims appears to be exclusion of fractional differences between ranked expression levels, at least exclusion from use as the particular "values identifying relative ranks."  However, (i) the "gene ranking" need only "[include]" the "values identifying relative ranks" and is not limited to including only those values or data, i.e. the claims do not recite "consists of."  Furthermore, whether a ranked list, such as recited in claim 34, includes an explicit, ordered enumeration of the items in the list, as recited in claims 32-33, or not, also is prima facie obvious, given a ranked list.  And the opposite also is prima facie obvious, for example both of claims 32-33 being obvious given an 

Claims 35-37 specify selecting a gene data set and training estimating parameters using the training data, without specifying what the parameters are particularly.  A BRI of the recited "parameters" reads on properties of Afsari's model, such as the "context"  taught by Afsari, which properties are determined according to the training data of Afsari, as described and cited in the above rejection of claim 1. 


Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Response to arguments regarding Claim Rejections - 35 USC 101 -- Abstract idea
Applicant states (emphasis removed/added, applicant remarks: p. 20-21):
The inventors have recognized that developing a sequencing-platform-independent machine learning model is possible when the "variation of the expression levels among sequencing platforms [is] accounted for by using the ranking of a set of genes, rather than the specific values of the expression levels in the data."
Applicant's remarks are analogous to the MPEP 706.03(a).II and MPEP 2106.II Step 2A, 2nd prong, 1st consideration regarding an explanation of improvement, as also discussed in the 1st bulletized suggestion at the end of the rejection.
However, it is not clear that the improvement asserted in Applicant's explanation clearly differs from the previous state of the technology field, for example as that field is evidenced by Afsari's teaching that "there are technical advantages to basing prediction on ranks, including reducing study-to-study variations due to data normalization and preprocessing.  ...  Thus, ...methods based on ranks can combine inter-study microarray data without the need to perform data normalization, thereby increasing sample size" (Afsari: p. 1473, 2nd para.; and entire document) which teaching addresses an equivalent or similar problem.

Nonetheless, Applicant's explanation of improvement is acknowledged and may become persuasive as prosecution proceeds.


Judicial exceptions (JE) to 101 patentability
Claims 1-2, 9, 11, 19-22, 24-26 and 31-37 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  See MPEP 706.03(a).II and MPEP 2106.II.
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, 
USPTO Guidance published in the Federal Register and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

1st Mayo/Alice question: abstract idea
Preliminarily, at this 1st step of the analysis, elements of independent claim 1 are interpreted as directed to the abstract idea of determining a characteristic from expression data including the JE elements of "ranking..." and "determining..." including the subsequent compound "wherein" clause, each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below. 
Preliminarily, at this 1st step of the analysis, elements of independent claim 11 are interpreted as directed to the abstract idea of determining a characteristic from expression data including the JE elements of "ranking..." and "determining..." including the subsequent compound "wherein" clause, each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
Preliminarily, at this 1st step of the analysis, elements of independent claim 20 are interpreted as directed to the abstract idea of determining a characteristic from expression data including the JE elements of "ranking..." and "determining..." including the subsequent compound "wherein" clause, each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified 
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process.  For example, only two each of genes, expression levels, etc. are required.  The recited "statistical model" can be simple, including being trained simply, etc., such that the entire method is amenable to calculation with pencil and paper. 
BRIs of the claims also are analogous to an abstract idea in the form of  a mathematical concept, including mathematical relationships and calculations, as found in the following case law, as cited and discussed in the above guidance: collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) and/or obtaining and comparing intangible data (e.g. Cybersource, Ambry and Myriad CAFC) and/or execution of an algorithm to implement mathematical relationships and/or formulas, including image processing (e.g. TLI, Digitech, Benson, Flook, Diehr, FuzzySharp, In re Grams and In re Abele).  
Instant examples of math concepts include using the gene ranking and a statistical model, as well as relationships inherent in recitations as the only supported embodiments.  
The preceding case law examples are cited for the basic form of their identified abstract ideas, and analogy to these example abstract ideas need not be within the same technology field, 101 analysis generally being assumed to be neutral with respect to technology field. 
Regarding inherency of abstract ideas, the October 2019 Update guidance includes: "the claims in Alice Corp. v. CLS Bank, 'described' the concept of intermediated settlement without ever explicitly using the words 'intermediated' or 'settlement'" (emphasis added, p. 1).  Similarly, inherency can effectively be recitation, as in, for example, "By claiming simply 'crystalline paroxetine hydrochloride hemihydrate' with no reference to how it was produced, SKB effectively claimed 'crystalline paroxetine hydrochloride hemihydrate whether non-naturally occurring or arising through natural conversion.' Claim combines patentable and unpatentable subject matter, and is invalid under Section 101." (capitalization added,  SmithKline Beecham Corp. v. Apotex Corp., 365 F.3d 1306, 1321-33, Fed. Cir. 2004).  
In the instant type of data processing claims, the specification is not merely adding background explanation as to how a claimed process works, e.g. a physical process based on, involving or further explained by abstract ideas and natural laws.  Rather, the specification is detailing the only disclosed way that a programmer may proceed from the recited inputs to the recited outputs, e.g. through actual performance of the disclosed judicial exceptions (JEs). 
Regarding the "Meaning of 'Recites,'" the October Update states, referring to the January Guidance (emphasis added): 
The 2019 PEG did not change the meaning of 'recites' from how this term is used in the Manual of Patent Examining Procedure (MPEP)...  That is, a claim recites a judicial exception when the judicial exception is 'set forth' or 'described' in the claim. While the terms 'set forth' and 'describe' are thus both equated with 'recite,' their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diamond v. Diehr clearly stated a mathematical equation in the repetitively calculating step, such that the claims 'set forth' an identifiable judicial exception, but the claims in Alice Corp. v. CLS Bank, 'described' the concept of intermediated settlement without ever explicitly using the words 'intermediated' or 'settlement.'
While the "set forth" language of the October Update (p. 1) approximates explicit recitation, it also is fundamental that all recitation must be interpreted and that to be patent eligible a claim must satisfy 101 according to its properly interpreted scope, e.g. for all embodiments on which the claim reads, e.g. according to any inherency pertinent to a given claim and disclosure accompanying that claim, i.e. consistent with the "described" meaning of "recites" as in the guidance. Thus, within a BRI, the identified abstract idea elements read on one or more embodiments which only involve manipulation of data.  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  It is not clear that the identified elements must represent other than an abstract idea according to any relevant analysis or case law.  
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application.
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas.   
As in Alice (at 306, as cited in the above USPTO guidance) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.

1st Mayo/Alice question: law of nature
Preliminarily, at this 1st step of the analysis, elements of independent claim 1 are directed to the law of nature relating expression data to a characteristic of a biological sample, including the JE element of "determining..."  
Preliminarily, at this 1st step of the analysis, elements of independent claim 11 are directed to the law of nature relating expression data to a characteristic of a biological sample, including the JE element of "determining..."  
Preliminarily, at this 1st step of the analysis, elements of independent claim 20 are directed to the law of nature relating expression data to a characteristic of a biological sample, including the JE element of "determining..."  
A BRI of the instant claims is analogous to a law of nature as found, for example, in Mayo (as cited in the above Guidance).  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  It is not clear that the above identified law of nature including the identified elements, taken together and within a BRI, must in all embodiments represent other than a law of nature according to any relevant analysis or case law.  Therefore, in answer to the 1st Mayo/Alice question, the above elements are directed to a law of nature.

2nd Mayo/Alice question
Mayo/Alice question, all elements of claims 1, 11 and 20 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions:  
The recited "obtaining" is conventional data gathering/input elements, as exemplified by Afsari (as cited on the 5/11/2021 IDS), and generally it is understood that the examples in the reference are well-known and routine.  
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception.  
It is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments.  For example, it is not clear that all embodiments of any claim result in a specific improvement applied via an additional element and in comparison to art of the technology field so as to cause an additional element to be other than conventional and the claim as a whole to be directed to significantly more than the identified judicial exceptions.  
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claims 1, 11 and 20
Summing up the above Mayo/Alice analysis of claims 1, 11 and 20, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim. 

Remaining claims
Claims 2, 19, 21-22, 24-26 and 31-37 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101.  In each of these abstract idea elements, the limitations apply to data types and to process or algorithmic aspects of considering or processing the data.
Elements of the following claims are additional elements but nonetheless are conventional elements of a laboratory or computing environment, conventional data gathering elements or conventional post-processing elements, as in the following specific examples which also are understood to be well-known and routine: 
claim 9: "presenting...," as exemplified by the figures and tables of Afsari.  
None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.

Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the above-cited Office guidance, including among the step 2A, 2nd prong, bulletized "considerations" in the January 2019 guidance.
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

1st Mayo/Alice step: improvement and therefore no JE -- Step 2A, 2nd prong, 1st consideration at MPEP 2106.05(a) -- A claim is not directed to a JE by virtue of integration into a practical application.  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently computer-related and/or improves its otherwise relevant field: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  Since several of these opinions relate to inventions which were to some extent particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.
2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the Office guidance -- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.


Citations to art
	In the above citations to documents in the art, rejections refer to the portions of each document cited as example portions as well as to the entirety of each document, unless otherwise noted in the situation of lengthy, multi-subject documents.  Other passages not specifically cited within a document may apply as well.

Examiner Comment
Applicant is encouraged to request an interview to discuss overcoming the rejections and, more specifically, drafting claim language which it can be agreed narrows the claims to distinguish the cited art.  The examiner's phone number is provided below.

Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for 
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631